                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

JACOB BROWN II,                                    )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )       No.:    3:20-CV-529-TAV-DCP
                                                   )
SGT. KLEMET and                                    )
CORP. RUTHERFORD,                                  )
                                                   )
               Defendants.                         )


                                 MEMORANDUM OPINION

       This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983. On

January 15, 2021, the Court entered an order screening Plaintiff’s complaint, allowing only

Plaintiff’s Eighth Amendment claims against Defendants Sgt. Klemet and Corp.

Rutherford to proceed, and providing Plaintiff twenty days to return completed service

packets for these Defendants [Doc. 5 p. 2–9]. This order also notified Plaintiff that failure

to timely return the completed service packets would result in dismissal of this matter

[Id. at 8].1 However, Plaintiff has not returned completed service packets for the remaining

Defendants, and his time for doing so has passed. Accordingly, for the reasons set forth

below, this action will be DISMISSED pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.




       1
          While the United States Postal Service returned an education order that the Court
subsequently entered and sent to Plaintiff as undeliverable [Docs. 6, 7], it did not return the Court’s
screening order, and thus it appears that Plaintiff received that order.


Case 3:20-cv-00529-TAV-DCP Document 9 Filed 03/19/21 Page 1 of 3 PageID #: 58
       Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff

to prosecute or to comply with these rules or any order of the court.” Fed. R. Civ. P. 41(b);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines

four factors when considering dismissal under Rule 41(b):

              (1) whether the party’s failure is due to willfulness, bad faith,
              or fault; (2) whether the adversary was prejudiced by the
              dismissed party’s conduct; (3) whether the dismissed party was
              warned that failure to cooperate could lead to dismissal; and
              (4) whether less drastic sanctions were imposed or considered
              before dismissal was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).

       As to the first factor, the Court finds that Plaintiff’s failure to timely return

completed service packets was due to Plaintiff’s willfulness or fault. Specifically, it

appears that Plaintiff received the Court’s screening order but chose not to comply or

otherwise communicate with the Court. Moreover, even if Plaintiff did not receive the

Court’s screening order because he failed to update the Court as to his current address, any

such omission is also due to Plaintiff’s willfulness or fault, as the Court previously warned

him of the requirement that he notify the Court of any address change within fourteen days

[Doc. 3]. As to the second factor, the Court finds that Plaintiff’s failure to comply with the

Court’s order has not prejudiced Defendants, as they have not been served. As to the third

factor, as noted above, the Court’s screening order warned Plaintiff that failure to timely

return completed service packets would result in dismissal of this action [Doc. 5 p. 8] and

the Court previously warned Plaintiff that failure to timely notify the Court of any address

change may result in dismissal [Doc. 3]. Finally, as to the fourth factor, the Court finds
                                               2


Case 3:20-cv-00529-TAV-DCP Document 9 Filed 03/19/21 Page 2 of 3 PageID #: 59
that alternative sanctions are not warranted, as Plaintiff is proceeding in forma pauperis

herein and has failed to comply with the Court’s clear instructions. On balance, the Court

finds that these factors support dismissal of this action under Rule 41(b).

       The Court also notes that, “while pro se litigants may be entitled to some latitude

when dealing with sophisticated legal issues, acknowledging their lack of formal training,

there is no cause for extending this margin to straightforward procedural requirements that

a layperson can comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109

(6th Cir. 1991). Nothing about plaintiff’s pro se status prevented him from complying with

the Court’s screening order [Doc. 5], and Plaintiff’s pro se status does not mitigate the

balancing of factors under Rule 41(b).

       Accordingly, this action will be DISMISSED for want of prosecution pursuant to

Rule 41(b). The Court CERTIFIES that any appeal from this action would not be taken

in good faith and would be totally frivolous. Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             3


Case 3:20-cv-00529-TAV-DCP Document 9 Filed 03/19/21 Page 3 of 3 PageID #: 60
